UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):January 29, 2013 SPECTRUM BRANDS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-34757 27-2166630 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 601 Rayovac Drive Madison, Wisconsin 53711 (Address of principal executive offices) (608) 275-3340 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On January 29, 2013, Spectrum Brands Holdings, Inc. (the “Company”) announced that the Company’s Board of Directors has declared a quarterly cash dividend of $0.25 per share on the Company’s common stock payable on March 12, 2013 to shareholders of record as of the close of business on February 14, 2013. Further information regarding the dividend declaration is set forth in the press release furnished as Exhibit 99.1 to this report and incorporated by reference herein. Forward Looking Information Certain matters discussed in this report and the attached news release and other oral and written statements by representatives of the Companymay be forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.We have tried, whenever possible, to identify these statements by using words like “future,” “anticipate”, “intend,” “plan,” “estimate,” “believe,” “expect,” “project,” “forecast,” “could,” “would,” “should,” “will,” “may,” and similar expressions of future intent or the negative of such terms.These statements are subject to a number of risks and uncertainties that could cause results to differ materially from those anticipated as of the date of this report.Actual results may differ materially as a result of (1) Spectrum Brands Holdings Inc.’s ability to manage and otherwise comply with its covenants with respect to its significant outstanding indebtedness, (2) our ability to integrate, and to realize synergies from, our combined businesses, (3) risks that changes and developments in external competitive market factors, such as introduction of new product features or technological developments, development of new competitors or competitive brands or competitive promotional activity or spending, (4) changes in consumer demand for the various types of products Spectrum Brands Holdings, Inc. offers, (5) unfavorable developments in the global credit markets, (6) the impact of overall economic conditions on consumer spending, (7) fluctuations in commodities prices, the costs or availability of raw materials or terms and conditions available from suppliers, (8) changes in the general economic conditions in countries and regions where Spectrum Brands Holdings, Inc. does business, such as stock market prices, interest rates, currency exchange rates, inflation and consumer spending, (9) Spectrum Brands Holdings, Inc.’s ability to successfully implement manufacturing, distribution and other cost efficiencies and to continue to benefit from its cost-cutting initiatives, (10) Spectrum Brands Holdings, Inc.’s ability to identify, develop and retain key employees, (11) unfavorable weather conditions and various other risks and uncertainties, including those discussed herein and those set forth in the securities filings of each of Spectrum Brands Holdings, Inc. and Spectrum Brands, Inc., including each of their most recently filed Annual Report on Form 10-K or Quarterly Reports on Form 10-Q. Spectrum Brands Holdings, Inc. also cautions the reader that its estimates of trends, market share, retail consumption of its products and reasons for changes in such consumption are based solely on limited data available to the Company and management’s reasonable assumptions about market conditions, and consequently may be inaccurate, or may not reflect significant segments of the retail market.Spectrum Brands Holdings, Inc. also cautions the reader that undue reliance should not be placed on any forward-looking statements, which speak only as of the date of this release. Spectrum Brands Holdings, Inc. undertakes no duty or responsibility to update any of these forward-looking statements to reflect events or circumstances after the date of this report or to reflect actual outcomes. Item 9.01Financial Statements and Exhibits. (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits. The following exhibits are being filed with this Current Report on Form 8-K. Exhibit No. Description Press Release dated January 29, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPECTRUM BRANDS HOLDINGS, INC. Date:January 29, 2013 By: /s/ Nathan E. Fagre Printed Name: Nathan E. Fagre Title: Senior Vice President, General Counsel and Corporate Secretary EXHIBIT INDEX Exhibit Description Press Release dated January 29, 2013
